DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species VII, figure 17 in the reply filed on 9/15/2022 is acknowledged.
The examiner notes that although the specification envisions numerous other embodiments not shown or depicted in the specific species as indicated by the examiner, the applicant is electing the specific species disclosed in figure 17 and no other species or sup/species. The species of figure 17 includes a sprinkler system with two supply lines, left, right and vertical sprinklers axially spaced along those pipe lines, the left and right sprinklers having a non-circular spray pattern and the vertical sprinkler having a circular spray pattern as shown figure 17.
Claims 3, 5, 15, 16 23, 24 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.

Regarding claim 3,  it is noted that a vertical sprinkler having a vertical coverage area that  is non-circular is shown in species IX  and IVX as depicted in figures 20 and 30. This species is non-elected, so claim 3 is withdrawn.  
Regarding claim 15,  it is noted that a vertical sprinkler having a vertical coverage area that  is non-circular is shown in species IX  and IVX as depicted in figures 20 and 30. This species is non-elected, so claim 15 is withdrawn.  
Regarding claim 23,  it is noted that a vertical sprinkler having a vertical coverage area that  is non-circular is shown in species IX  and IVX as depicted in figures 20 and 30. This species is non-elected, so claim 23 is withdrawn.  
Regarding claim 33,  it is noted that a vertical sprinkler having a vertical coverage area that  is non-circular is shown in species IX  and IVX as depicted in figures 20 and 30. This species is non-elected, so claim 33 is withdrawn.  

The examiner notes that any claims that are dependent from an allowable, generic claim will be reintroduced upon allowance. 

With respect to claims 21 and 31, the examiner notes that all the structural limitations are identical to those of claim 13 and they only differ by the intended use of the fire suppression system. As soon as any structure is added to these claims that is not included in figure 17, these claims will be withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide antecedent basis for the term “wherein the positioning and use of said left non-circular fire sprinkler and said right non-circular fire sprinkler and said vertical-discharge fire sprinkler in conjunction with one another, and their complimentary effects on fire control, are particularly suited for sloped attic spaces when fed water at modest line pressure, to achieve impressive water distributions in a greater density into the channels, thereby allowing an early onset fire in an attic to be quickly blocked from growing by one or more activated said fire sprinklers,” of claim 21 and the term “wherein the positioning and use of each said sprinkler in said array in conjunction with one another, and their complimentary effects on fire control, are particularly suited for sloped attic spaces to provide an effective attic protection scheme that minimizes hydraulic requirements by locating contiguous coverage areas from said array of three individually-triggered sprinklers where the most heat and smoke will collect so that at least one sprinkler in said array will activate more quickly than the others, thereby allowing an 13Appin. No. 16/988,870Attorney Docket No. 102992-030 early onset fire in an attic to be quickly blocked from growing by one or more of said sprinklers,” of claim 31.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the specification fails to provide support for the term “wherein the positioning and use of said left non-circular fire sprinkler and said right non-circular fire sprinkler and said vertical-discharge fire sprinkler in conjunction with one another, and their complimentary effects on fire control, are particularly suited for sloped attic spaces when fed water at modest line pressure, to achieve impressive water distributions in a greater density into the channels, thereby allowing an early onset fire in an attic to be quickly blocked from growing by one or more activated said fire sprinklers.” This limitation is not described, nor discussed in the disclosure as originally filed. 
Regarding claim 31, the specification fails to provide support for the term  “wherein the positioning and use of each said sprinkler in said array in conjunction with one another, and their complimentary effects on fire control, are particularly suited for sloped attic spaces to provide an effective attic protection scheme that minimizes hydraulic requirements by locating contiguous coverage areas from said array of three individually-triggered sprinklers where the most heat and smoke will collect so that at least one sprinkler in said array will activate more quickly than the others, thereby allowing an 13Appin. No. 16/988,870Attorney Docket No. 102992-030 early onset fire in an attic to be quickly blocked from growing by one or more of said sprinklers.” This limitation is not described, nor discussed in the disclosure as originally filed. The specification is especially silent to where the most heat and smoke will collect.
The remainder of the claims are rejected for being dependent from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 31, it is unclear what is meant by the term “their complimentary effects on fire control”.  Nowhere does the specification describe what is meant by complementary effects.
The term “impressive water distributions” in claims 21 and 31 is a relative term which renders the claim indefinite. The term “impressive water distributions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “Modest pressure” in claims 21 and 31 is a relative term which renders the claim indefinite. The term “Modest pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “particularly suited for sloped attic spaces in claims 21 and 31 is a relative term which renders the claim indefinite. The term “particularly suited for sloped attic spaces” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “particularly suited for sloped attic spaces in claims 21 and 31 is a relative term which renders the claim indefinite. The term “particularly suited for sloped attic spaces” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The remainder of the claims are rejected for being dependent from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 10, 12-14,  17, 18, 20-22, 25-32, 34-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2015/0265865) in view of Hillier et al. (6,637,518) and Meyer et al. (5,829,532)
Regarding claim 1, Pigeon shows a fire suppression system (fig 8) configured with multiple orientations of independently-activated water-spraying fire sprinklers (32 left and right side sprinklers), said system comprising: at least one left side-discharge fire sprinkler (fig 8) fluidically connected to a water source (30), said left side-discharge fire sprinkler having a deflector (44) configured to disperse water from the source exclusively over a left side coverage area located substantially laterally to a left  side of said left side-discharge fire sprinkler (fig 8), said left side-discharge fire sprinkler including a dedicated temperature-sensitive trigger (40) that when activated permits the water to flow in a liquid spray from said left side-discharge fire sprinkler only toward said left side coverage area (fig 8), 
But fails to disclose at least one vertical-discharge fire sprinkler fluidically connected to the same water source, said vertical-discharge fire sprinkler having a deflector configured to disperse water from the source exclusively over a vertical coverage area located substantially below said vertical-discharge fire sprinkler, said vertical-discharge fire sprinkler including a dedicated temperature-sensitive trigger that when activated permits the water to flow from said vertical-discharge fire sprinkler only in a liquid spray toward said vertical coverage area,
and wherein said vertical-discharge and left side-discharge fire sprinklers are arranged so that at least a portion of said left side coverage area directly 2Appin. No. 16/988,870Attorney Docket No. 102992-030 overlaps at least a portion of said vertical coverage area to form a left combined coverage area.
However, Hillier et al. teaches a sprinkler system that includes left side discharge sprinklers (18), right side discharge sprinklers (18) and vertical discharge sprinklers (18) all connected to the same source (fig 1). Hillier et al. teaches that the sprinklers 18 are orientated strategically to ensure  the water is sprayed into all areas of the room (col 3, lines 58-62). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add at least one vertical-discharge fire sprinkler fluidically connected to the same water source as the left and right side discharge fire sprinklers of Pigeon in order to ensure that water is sprayed into all areas of the room as taught by Hillier et al. (col 3, lines 58-62.)  One of ordinary skill in the art would realize that in figure 8 of Pigeon, there were a few spots between the left and right side coverage areas that were not covered by any sprinklers. One of ordinary skill in the art would then realize that in order to spray water to all parts of the room, the vertical discharge sprinklers would need to be placed over these dry spots. 
It is noted that if a vertical discharge sprinkler was placed over the dry spots in figure 8, said vertical-discharge and left side-discharge fire sprinklers will be arranged so that at least a portion of said left side coverage area directly 2Appin. No. 16/988,870Attorney Docket No. 102992-030 overlaps at least a portion of said vertical coverage area to form a left combined coverage area.
Additionally, Meyer et al. teaches a vertical discharge fire sprinkler (10) that having a deflector (62) configured to disperse water from the source  exclusively over a vertical coverage area located substantially below said vertical-discharge fire sprinkler, said vertical-discharge fire sprinkler including a dedicated temperature-sensitive trigger (30) that when activated permits the water to flow from said vertical-discharge fire sprinkler only in a liquid spray toward said vertical coverage area, and wherein when said vertical-discharge sprinkler is activated based on the location of the fire, said vertical-discharge sprinkler forms a wetting zone within the vertical coverage area.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the vertical discharge fire sprinkler of Meyer et al. as the vertical discharge fire sprinkler of the above combination, in order to have the vertical discharge fire sprinkler have a fast response and early suppression characteristic as taught by Meyer et al. (abstract).
In the above combination, the  vertical-discharge and left side-discharge fire sprinklers are independently activatable (because they each have their own temperature sensitive trigger) in response to a location of a fire relative to said vertical-discharge and left side-discharge fire sprinklers.
In the use of the above combination the following functional limitation will inherently be performed:  “when said left side-discharge sprinkler is activated based on the location of the fire, said left side-discharge sprinkler forms a wetting zone corresponding to the left side coverage area and wherein when both said left side-discharge and vertical-discharge fire sprinklers are activated based on the location of the fire, said left side-discharge and vertical-discharge fire sprinklers combine to form a wetting zone within the left combined coverage area”.  
Regarding claim 2,  said vertical coverage area is circular (Meyer), and said left side coverage area is non-circular (fig 8, Pigeon).  
Regarding claim 4,  further including a right side- discharge fire sprinkler (pigeon fig 8) fluidically connected to the same water source, said right side- discharge fire sprinkler having a deflector (44) configured to disperse water from the source exclusively over a right side coverage area located substantially laterally to a right side of 3Appin. No. 16/988,870Attorney Docket No. 102992-030 said right side-discharge fire sprinkler, said right side-discharge fire sprinkler including a dedicated temperature-sensitive trigger (40) that when activated permits the water to flow in a liquid spray toward said right-side coverage area.
In the above combination,  said right-side coverage area directly overlaps said vertical coverage area (of the sprinkler of Meyer) to define a right side combined coverage area; wherein when said right side-discharge sprinkler is activated based on the location of the fire, said right side-discharge sprinkler forms a wetting zone corresponding to the right side coverage area; wherein when both said right side-discharge and vertical-discharge fire sprinklers are activated based on the location of the fire, said right side-discharge and vertical- discharge fire sprinklers combine to form a wetting zone within the right side combined coverage area (this is ow the above combination will operate).  
Regarding claim 6,  further including at least one supply line (30) in communication with the water source and configured to move water along an axial direction, said right side-discharge fire sprinkler being axially offset from said left side- discharge fire sprinkler (fig 8, Pigeon).  
Regarding claim 7, further including at least one supply line (30, Pigeon) in communication with the water source and configured to move water along an axial direction, said at least one vertical-discharge fire sprinkler being axially offset from said at least one left side-discharge fire sprinkler (it is noted that the claim does not require the vertical discharge sprinkler and the left side discharge sprinkler to be located on the same supply line. Additionally, in the above combination, the vertical discharge sprinkler was added at the location where there was a dry spot. That location is   axially offset from said at least one left side-discharge fire sprinkler).
Regarding claim 10,  wherein said at least one vertical- discharge fire sprinkler is oriented vertically pointing down (the vertical sprinklers in Hillier and Meyer are pointing downward).  
Regarding claim 12, Pigeon as modified above shows a plurality of water-carrying supply lines arranged parallel to one another (fig 8, Pigeon), but fails to disclose that the left side- discharge and vertical-discharge fire sprinklers being joined to a common one of said supply lines.  
The examiner notes that if one of ordinary skill in the art were to add the vertical discharge sprinklers of Meyer to the arrangement of figure 8 of Pigeon and place them in one of the dry spots on the coverage area, it would make sense to have them along the same supply line as the left discharge sprinkler heads in order to eliminate the need to run  an additional supply line just for the vertical discharge sprinkles. Additional one of the dry spots is also located directly below the supply lines in figure 8 of Pigeon.
Regarding claim 13, the combination of Pigeon, Hillier et al. and Meyer et al. show a fire suppression system configured with multiple orientations of independently-activated water-spraying fire sprinklers (pigeon (fig 8), said system comprising: a left side-discharge fire sprinkler (32) fluidically connected to a water source, said left side-discharge fire sprinkler having a deflector (44) configured to disperse water from the source exclusively over a left-side coverage area located substantially laterally to a left side of said left side-discharge fire sprinkler, said left side-discharge fire sprinkler including a dedicated temperature-sensitive trigger (40) that when activated permits the water to flow in a liquid spray from said left side-discharge fire sprinkler only toward said left- side coverage area (fig 8, Pigeon), a right side-discharge fire sprinkler (32) fluidically connected to the water source, said right side-discharge fire sprinkler having a deflector (42) configured to disperse water from the source exclusively over a right-side coverage area located substantially laterally to a right side of said right side-discharge fire sprinkler (fig 8, Pigeon), said right side-discharge fire sprinkler including a dedicated temperature-sensitive trigger (40) that when activated permits the water to flow in a liquid spray from said right side-discharge fire sprinkler only toward said right- side coverage area, at least one vertical-discharge fire sprinkler (the added sprinkler of Meyer to spray the dry spots in Pigeon) fluidically connected to the water source, said vertical-discharge fire sprinkler having a deflector (62) configured to disperse water from the source exclusively over a vertical coverage area located substantially below said vertical-discharge fire sprinkler, said vertical-discharge fire sprinkler including a dedicated temperature-sensitive trigger (30) that when activated permits the water to flow from said vertical-discharge fire sprinkler only in a liquid spray toward said vertical 6Appin. No. 16/988,870Attorney Docket No. 102992-030 coverage area, said vertical-discharge sprinkler and left and right side-discharge fire sprinklers are independently activatable in response to a location of a fire relative to said vertical- discharge and left and right side-discharge fire sprinklers (they all have their own triggers), and wherein said vertical- discharge and side-discharge fire sprinklers are arranged so that at least a portion of said left side coverage area directly overlaps at least a portion of said vertical coverage area and at least a portion of said right-side coverage area directly overlaps said vertical coverage area to form a combined coverage area (this is true for the above combination because the vertical sprinkler is added over the dry spots in figure 8 of Pigeon).
In the above combination when both of said left side-discharge and vertical-discharge fire sprinklers are activated at the same time based on the location of the fire, said left side-discharge and vertical-discharge fire sprinklers will combine to form a wetting zone within the left side coverage area and the vertical coverage area; and when both of said right side-discharge and vertical-discharge fire sprinklers are activated at the same time based on the location of the fire, said right side- discharge and vertical-discharge fire sprinklers will combine to form a wetting zone within the right side coverage area and the vertical coverage area.  
Regarding claim 14,  said vertical coverage area is circular, said left-side coverage area is non-circular, and said right-side coverage area is non-circular (fig 8 Pigeon and fig 1 Meyer).  
Regarding claim 17,  including at least one supply line (30, fig 8, Pigeon) in communication with the water source and configured to move water along an axial direction, said right side-discharge fire sprinkler being axially offset from said left side- discharge fire sprinkler.  
Regarding claim 18, further including at least one supply line (30, Pigeon) in communication with the water source and configured to move water along an axial direction, said at least one vertical-discharge fire sprinkler being axially offset from said at least one left and right side-discharge fire sprinkler (it is noted that the claim does not require the vertical discharge sprinkler and the left side discharge sprinkler to be located on the same supply line. Additionally, in the above combination, the vertical discharge sprinkler was added at the location where there was a dry spot. That location is   axially offset from said at least one left side and right side discharge fire sprinkler).
Regarding claim 20, Pigeon as modified above shows  a plurality of water-carrying supply lines arranged parallel to one another (fig 8, Pigeon), but fails to disclose that the side discharge and vertical-discharge fire sprinklers being joined to a common one of said supply lines.  
The examiner notes that if one of ordinary skill in the art were to add the vertical discharge sprinklers of Meyer to the arrangement of figure 8 of Pigeon and place them in one of the dry spots on the coverage area, it would make sense to have them along the same supply line as the left discharge sprinkler heads in order to eliminate the need to run  an additional supply line just for the vertical discharge sprinkles. Additional one of the dry spots is also located directly below the supply lines in figure 8 of Pigeon between the side discharge sprinklers.
Regarding claim 21, the sprinkler system of Pigeon ss modified above, as described in the rejection of claim 13,  is fully capable of being used in sloped attic applications with exposed upper structural members that create channels. Additionally, the positioning and use of said left non-circular fire sprinkler and said right non-circular fire sprinkler and said vertical-discharge fire sprinkler in the above combination, in conjunction with one another, and their complimentary effects on fire control, are particularly suited for sloped attic spaces when fed water at modest line pressure, to achieve impressive water distributions in a greater density into the channels, thereby allowing an early onset fire in an attic to be quickly blocked from growing by one or more activated said fire sprinklers.  
Regarding claim 22, n said vertical- discharge fire sprinkler is disposed generally equidistant from said left and right non- circular fire sprinklers, sprinkler and said vertical coverage area is generally circular (fig 8, Pigeon).  
Regarding claim 25, including at least one supply line configured to move water along an axial direction (30, Pigeon), said supply line directly operatively connected to said vertical-discharge sprinkler (of Meyer), at least one of said right non- circular fire sprinkler and said left non-circular fire sprinkler being axially offset from vertical-discharge sprinkler to create a staggered pattern that leads to sprinklers being triggered faster which gives a fire less time to grow (fig 8, Pigeon).  
Regarding claim 26,  further including a plurality of water-carrying supply lines arranged parallel to one another (fig 8, Pigeon), said plurality of supply lines directly operatively connected to said left non-circular fire sprinkler and said right non-circular fire sprinkler and said vertical-discharge fire sprinkler (this is true in the above combination).  
Regarding claim 27,  wherein each said left non-circular fire sprinkler and said right non-circular fire sprinkler includes an instream deflector hood sheltering said trigger, said deflector hood (42 pigeon) cantilevered a downstream direction.  
Regarding claim 28,  wherein said deflector hood has a generally inverted U-shaped cross-section along at least some portion of the length thereof (fig 5, Pigeon). 
Regarding claim 29,  at least one of said left non-circular fire sprinkler and said right non-circular fire sprinkler extends at a downwardly skewed angle relative to horizontal (fig 10, Pigeon).  
Regarding claim 30,  each said left non-circular fire sprinkler and said right non-circular fire sprinkler extends at a downwardly skewed angle relative to horizontal, said downwardly skewed angle of said left non- circular fire sprinkler being oppositely directly relative to said downwardly skewed angle of said right non-circular fire sprinkler (fig 10, Pigeon).
Regarding claim 31,   the sprinkler system of Pigeon ss modified above, as described in the rejection of claim 13,  is fully capable of being used in sloped attic applications having a ridge and left and right laterally-extending exposed upper structural members that create channels on the left and right sides of the ridge. Additionally, the positioning and use of each said sprinklers in said array in conjunction with one another, and their complimentary effects on fire control, are particularly suited for sloped attic spaces to provide an effective attic protection scheme that minimizes hydraulic requirements by locating contiguous coverage areas from said array of three individually-triggered sprinklers where the most heat and smoke will collect. In the use of the above combination  at least one sprinkler in said array can activate more quickly than the others, thereby allowing an 13Appin. No. 16/988,870Attorney Docket No. 102992-030 early onset fire in an attic to be quickly blocked from growing by one or more of said sprinklers.  
Regarding claim 32,  wherein said vertical- discharge fire sprinkler is disposed generally equidistant from said left and right non- circular fire sprinklers, said vertical coverage area is generally circular (this is true in the above combination with the vertical sprinkler being placed above the dry spots in figure 8 or Pigeon).  
Regarding claim 34,  further including at least one supply line configured to move water along an axial direction, said supply line directly operatively connected to said vertical-discharge sprinkler (30, Pigeon), within each said array said right non-circular fire sprinkler and said left non-circular fire sprinkler being axially offset from vertical-discharge sprinkler to create a staggered pattern, said vertical-discharge fire disposed generally equidistant from said left and right non-circular fire sprinklers. (this is true in the above combination with the vertical sprinkler being placed above the dry spots in figure 8 or Pigeon).  
Regarding claim 35,  further including a plurality of water-carrying supply lines (30, Pigeon) arranged parallel to one another, said plurality of supply lines directly operatively connected to each said array, said vertical-discharge fire disposed generally equidistant from said left and right non-circular fire sprinklers. (this is true in the above combination with the vertical sprinkler being placed above the dry spots in figure 8 or Pigeon).  
Regarding claim 36,  each said left non-circular fire sprinkler and said right non-circular fire sprinkler includes an instream deflector hood (42, Pigeon) sheltering said trigger, said deflector hood cantilevered a downstream direction.  
Regarding claim 37, the hood has a generally inverted U-shaped cross-section along at least some portion of the length thereof (fig 5, Pigeon).
Regarding claim 38,  at least one of said left non-circular fire sprinkler and said right non-circular fire sprinkler extends at a downwardly skewed angle relative to horizontal (fig 10, Pigeon).  
Regarding claim 39,  wherein each said left non-circular fire sprinkler and said right non-circular fire sprinkler extends at a downwardly skewed angle relative to horizontal, said downwardly skewed angle of said left non- circular fire sprinkler being oppositely directly relative to said downwardly skewed angle of said right non-circular fire sprinkler (fig 10, Pigeon).
Regarding claim 40, further including at least one supply line configured to move water along an axial direction, wherein said plurality of arrays comprise identical repeating groups occurring at regularly-spaced intervals along a length of said supply line. (this is true in the above combination with the vertical sprinkler being placed above the dry spots in figure 8 or Pigeon).  

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2015/0265865) in view of Hillier et al. (6,637,518) and Pounder et al. (2006/0060361)
Regarding claim 11, it is noted that the only difference from claim 11 and the above combination is that the vertical discharge sprinkler id a pedant sprinkler instead of a upright sprinkler.
Pounder et al. teaches a vertical- discharge fire sprinkler (80) is oriented vertically pointing up, upright style (fig 1).  The sprinkler of Pounder et al has a deflector (82) a temperature actuated trigger (60) and a circular spray pattern from deflector 82. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to us the sprinkler of Pounder et al. instead of the sprinkler of Meyer et al. as the upright sprinklers of the above combination, in order to spray and distribute water higher, above the supply line, then the sprinkler of Meyer et al..

Claim(s) 8, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigeon (2015/0265865) as modified by Hillier et al. (6,637,518) and Meyer et al. (5,829,532) above, further in view of Loepsinger (1,667,425).
Regarding claims 8, 9 and 19, The above combination shows all aspects of the applicant’s invention as in claims 1 and 13, but fails to show  said vertical-discharge fire sprinkler further includes a heat collector configured to concentrate heat from an underlying fire toward said trigger, said heat collector comprising a generally frusto- conical shroud.  
Loepsinger shows a vertical sprinkler with a frusto-conical heat collector (1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the heat collector of Loepsinger to the vertical sprinkler of the above combination, in order to reflect heat as taught by Loepsinger (page 2, line 38). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/5/2022